18 So.3d 711 (2009)
Wendall HALL, Appellant,
v.
Captain KNIGHT and Sergeant Ruddy, Appellees.
No. 1D09-3549.
District Court of Appeal of Florida, First District.
September 30, 2009.
Wendall Hall, pro se, Appellant.
Kathleen Von Hoene, General Counsel, Bill McCollum, Attorney General, and Shelly L. Marks, Assistant Attorney General, Tallahassee, for Appellees.
Prior report: 986 So.2d 659.
PER CURIAM.
The Court, having determined that the appeal is premature, hereby dismisses the appeal for lack of jurisdiction. See Benton v. Moore, 655 So.2d 1272 (Fla. 1st DCA 1995); see also Monticello Ins. Co. v. Thompson, 743 So.2d 1215 (Fla. 1st DCA 1999). In light of the dismissal, the appellant's *712 Motion for Extension of Time, filed on July 24, 2009, is denied as moot.
BENTON, THOMAS, and CLARK, JJ., concur.